Citation Nr: 1448142	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  10-46 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for posttraumatic stress disorder (PTSD), rated 10 percent prior to January 14, 2011, and 30 percent as of January 14, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1967 to May 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  An April 2011 rating decision granted an increased 30 percent rating for PTSD effective from January 14, 2011.  However, as that grant does not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In a February 2014 informal hearing presentation, the Veteran's representative waived agency of original jurisdiction review of additional evidence added to the appellate record subsequent to an April 2011 supplemental statement of the case.


FINDINGS OF FACT

1.  The Veteran's service-connected PTSD prior to January 14, 2011, was manifested by no more than occupational and social impairment due to mild or transient symptoms which decreased work efficiency and the ability to perform occupational tasks only during period of significant stress.

2.  The Veteran's service-connected PTSD as of January 14, 2011, has been manifested by occupational and social impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent rating for PTSD prior to January 14, 2011, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).

2.  The criteria for an increased 50 percent rating, but not higher, as of January 14, 2011, for PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his claim by correspondence dated in February 2010.  

The notice requirements pertinent to the issue on appeal have been met and all identified and authorized records relevant to the matter have been requested or obtained.  The available record includes service medical records, VA treatment and examination reports, and statements in support of the claim.  The Board finds there is no evidence of any additional existing pertinent records.  Further attempts to obtain additional evidence would be futile.  

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2014).  The available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate the claim would not cause any prejudice to the appellant.

Increased Rating

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2014).  The Rating Schedule is primarily a guide in rating disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  For the application of the schedule, accurate and fully descriptive medical examinations are required, with emphasis upon the limitation of activity imposed by the disabling condition.  Over a period of many years, a veteran's disability claim may require ratings in accordance with changes in laws, medical knowledge, and the physical or mental condition.  It is thus essential, both in the examination and in the rating of disability, that each disability be viewed in relation to its history.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2014).  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204 (1994).  

Lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board may discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).

When rating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and a veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When rating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126 (2014). 

Diagnostic Code 9411 governs ratings for PTSD.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2014).  

A 10 percent rating is warranted when the symptoms exhibited include occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during period of significant stress, or; when the symptoms are controlled by continuous medication. 

A 30 percent rating is warranted when the symptoms exhibited include occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted when there is total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2014).

The psychiatric symptoms listed in the rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The criteria for a 70 percent rating require not only the presence of certain symptoms, but also mandate that those symptoms have caused occupational and social impairment in most of the referenced areas and that the regulation requires an ultimate factual conclusion as to the level of impairment in most areas.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).

Global Assessment of Functioning (GAF) scores indicate the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health, are also useful indicators of the severity of a mental disorder.  GAF scores ranging between 61 to 70 indicate mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally indicate that the individual is functioning pretty well, and has some meaningful interpersonal relationships.  Scores between 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, 4th ed., 1994 (DSM-IV).  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  However, that is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2014).

The pertinent evidence of record shows that service connection was established for PTSD in a June 2005 rating decision.  A 10 percent rating was assigned, effective June 1, 2004.

VA treatment records dated in March 2009 noted the Veteran reported with complaints related to stress associated with financial reasons, but that when he returned for evaluation he stated he was doing better since it appeared he would qualify for a loan to buy a home.  It was noted upon further questioning he also revealed that it was the anniversary of his son's death in 1992 and that he had been depressed about it.  The examiner noted that the Veteran continued to have mild symptoms during stressful times, and that he reported having nightmares once every six to seven weeks.  His symptoms of irritability had decreased, but he continued to have startle response.  He reported avoidance of events and news that reminded him of Vietnam, and withdrew from others on occasion with feelings of emotional numbness at times.  His mood was described as euthymic and his affect was mood congruent.  He was oriented to date, place, and person.  He reported sleeping six hours per night, and denied any present symptoms of depression, mania, or psychosis.  He denied any suicidal or homicidal ideation.  He reported only minimal anxiety with stress.  Concentration was intact.  A diagnosis of PTSD was provided with a GAF score of 74.  

In correspondence dated in January 2010, the Veteran requested entitlement to an increased rating for PTSD.  He requested that VA treatment records be obtained to support the claim.  

On March 2010 VA PTSD examination, the Veteran reported current symptoms including irritability once or twice per week, exaggerated startle response, social withdrawal, hypervigilance, sleep disturbance three to four times per week, nightmares once a week or less, depressed mood about every three weeks with episodes of depression about twice per week, anxiety, and flashbacks.  He described his sleep disturbance as mild, his anxiety as mild to moderate, his social anxiety and withdrawal as mild to moderate, his PTSD as generally mild, and his depressed mood as severe when it occurred.  It was noted he was employed as a retail stocker about 16 hours per week and that he had been at that job for almost five years.  He reported having missed two to three days of work over the past year because of PTSD.  It was noted he was currently receiving no treatment for PTSD.  

The examiner noted that socially the Veteran was uncomfortable and anxious in crowds, and that he sometimes isolated himself, even from family.  He had episodes of anxiety, depressed mood, and irritability.  His symptoms were noted to be especially true with Asian people, but his behavior was mostly normal with no impulse control problems or inappropriate behavior.  His PTSD symptoms were found to be generally mild.  There was no impairment of thought process or communication, and he did not have delusions or hallucinations.  There was no evidence of suicidal or homicidal thoughts or intent.  Adequate hygiene and grooming were displayed at the interview.  There was no evidence of memory loss or impairment nor any obsessive or ritualistic behavior that interfered with routine activities.  He did not have panic attacks, but it was noted he had mild to moderate depression twice a week on average that lasted two to three hours or more.  It was noted he got anxious in crowds, including sometimes at work.  His sleep impairment was described as mild to moderate occurring three to four nights per week which resulted in daytime fatigue and reduced productivity at home and work.  

The examiner's diagnoses included chronic, mild PTSD and depressive disorder secondary to PTSD with exacerbation due to pain and physical limitations.  A GAF score of 63 was provided.  The signs and symptoms of PTSD on occupational and social functioning were mild or transient which decreased work efficiency and ability to perform occupational tasks only during period of significant stress.  It was noted the symptoms were not severe enough to require continuous medication or to interfere with occupational or social functioning.

At a January 14, 2011, VA PTSD examination, the Veteran reported working 12 to 16 hours per week, but that he thought he might receive a termination notice soon.  It was noted he reported he remained married and that maintained what appeared to be a minimal relationship with his children and grandchildren.  He reported sources of stress including physical/medical problems, psychological problems, finances, and diminished ability to function in the workplace due to medical and psychological problems.  The examiner noted a review of medical history revealed no mental health treatment since the last examination.  

Mental status examination revealed no impairment of thought process or communication, no delusions or hallucinations, and no suicidal or homicidal thought, ideations, plan, or intent.  Ability to maintain minimal personal hygiene and other activities of daily living were intact.  There was no evidence of memory loss or impairment as compared to peers nor any obsessive or ritualistic behavior that interfered with routine activities.  Panic attacks were denied.  Depression, depressed mood, and anxiety were estimated as seven on a ten point scale.  There was no significant evidence of impaired impulse control.  Sleep impairments were described including nightmares at least weekly, occasional night sweats with dreaming, sleeping only four to five hours per night, getting out of bed to check security arrangements, often not being able to return to sleep for 60 to 90 minutes if awakened by a nightmare, and feeling rested only half of the time upon waking.  

The examiner provided diagnoses of PTSD and mild, recurrent major depressive disorder.  A GAF score of 56 was provided.  It was noted the Veteran experienced problems in the workplace related to difficulty with concentration and irritability.  He isolated himself from his spouse, daughters, and grandchildren, and the degree and quality of his social interactions and relationships appeared to be minimal.  The degree and quality of his recreational activities and leisure pursuits seemed to be almost nonexistent.  The examiner stated that the Veteran's PTSD symptoms were disabling to at least a 30 percent level, but subsequently stated that he had reduced reliability and productivity due to PTSD signs and symptoms.  However, the PTSD symptoms were found not to be severe enough to require continuous medication.  

VA treatment records dated from May 2011 to February 2014 noted the Veteran's PTSD was stable.  A February 2014 report noted he was working part-time and that he continued to have memories of Vietnam and intermittent nightmares.  He stated he took Ambien as needed and that he slept for six hours with the medication.  The examiner noted he reported his energy was low at times and that he denied mania, psychosis, and suicidal or homicidal ideation.  He was neatly dressed and his grooming was good.  No psychomotor abnormality was noted and speech was spontaneous with normal rate, volume, and tone.  His mood was anxious and his affect was congruent.  His thought process was organized and goal directed.  His insight was fair and judgment was limited.  The diagnoses included insomnia and PTSD that was currently stable.

Based upon the evidence of record, the Board finds that the Veteran's PTSD prior to January 14, 2011, was manifested by no more than occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during period of significant stress.  Although VA treatment records show he complained of increased symptoms in March 2009, the examiner found he had only mild symptoms during stressful times and did not require continuous medication.  The March 2010 VA examiner's findings are persuasive that PTSD and depressive disorder secondary to PTSD were at that time manifested by mild or transient occupational and social functioning with decreased work efficiency and ability to perform occupational tasks only during period of significant stress.  The symptoms were noted to be generally mild with no evidence of memory loss or impairment or panic attacks.  

Although the March 2010 examiner noted symptoms including depressed mood, anxiety, and chronic sleep impairment, there is no indication those symptoms resulted in a greater occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The symptoms were, in fact, at that time found not to be severe enough to require continuous medication or to interfere with occupational or social functioning.  Therefore, the Board finds that the preponderance of the evidence shows that entitlement to a rating in excess of 10 percent prior to January 14, 2011, is not warranted.

The Board finds that the Veteran's service-connected PTSD, effective January 14, 2011, has been manifested by occupational and social impairment with reduced reliability and productivity.  The January 2011 VA examiner provided diagnoses of PTSD and mild, recurrent major depressive disorder, and provided a GAF score of 56.  A GAF score of 56 is indicative of moderate symptoms or moderate difficulty in social, occupational, or school functioning.  It was further noted that the Veteran had experienced problems in the workplace related to difficulty with concentration and irritability, and that the degree and quality of his social interactions and relationships appeared to be minimal.  Although the examiner stated that the Veteran's PTSD symptoms were disabling to at least a 30 percent level, it was subsequently noted that he had reduced reliability and productivity due to PTSD signs and symptoms.  VA treatment records indicate that his PTSD after January 2011 was stable.  

There is no evidence of suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances.  Although there is some evidence of an inability to establish and maintain effective relationships, the evidence does not demonstrate that has resulted in occupational and social impairment with deficiencies in most areas.  Nor is there evidence of a total occupational and social impairment due to PTSD.  Therefore, resolving reasonable doubt in favor of the Veteran, the Board finds that the evidence supports the assignment of an increased 50 percent rating, but not higher, effective January 14, 2011.

The Board further finds that there is no evidence of any unusual or exceptional circumstances that would take this issue outside the norm so as to warrant referral for consideration of the assignment of any extraschedular rating.  38 C.F.R. § 3.321(b)(1) (2014).  There is a three-step inquiry for determining whether a veteran is entitled to extraschedular rating consideration.  First, a determination is made as to whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the level of disability and symptomatology and is found to be inadequate, then a determination must be made as to whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as governing norms.  Third, if the rating schedule is inadequate to rate a veteran's disability picture and that picture has related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a Veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Veteran's service-connected disability is found to be adequately rated under the available schedular criteria, and the objective findings of impairment are well documented.  The evidence in this case is not indicative of a marked interference with employment as a result of a service-connected disability.  The Veteran is shown to be presently employed on a continuing part-time basis, which is consistent with the assigned rating, and there is no evidence of other related factors such as frequent periods of hospitalization due to a service-connected disability.  Therefore, referral to VA officials for consideration of the assignment of an extrascedular rating is not warranted.  38 C.F.R. § 3.321 (2014); Bagwell v. Brown, 9 Vet. App. 337 (1996).  

The Board finds that the preponderance of the evidence is against the assignment of a rating greater than 10 percent prior to January 14, 2011.  The evidence supports the assignment of a 50 percent rating, but not higher, as of January 14, 2001.  The preponderance of the evidence is against the assignment of any higher rating.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
ORDER

Entitlement to a rating in excess of 10 percent for PTSD prior to January 14, 2011, is denied.  

Entitlement to a 50 percent rating, but not higher, for PTSD, effective January 14, 2011, is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


